Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 21, 2006 EATON VANCE CORP. (Exact name of registrant as specified in its charter) Maryland 1-8100 04-2718215 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) 255 State Street, Boston, Massachusetts 02109 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (617) 482-8260 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 of 12 INFORMATION INCLUDED IN THE REPORT Item 9.01. Financial Statements and Exhibits Registrant has reported its results of operations for the three and fiscal year ended October 31, 2006, as described in Registrants news release dated November 21, 2006, a copy of which is filed herewith as Exhibit 99.1 and incorporated herein by reference. Exhibit No. Document Press release issued by the Registrant dated November 21, 2006. Page 2 of 12 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. EATON VANCE CORP. (Registrant) Date: November 21, 2006 /s/ William M. Steul William M. Steul, Chief Financial Officer Page 3 of 12 EXHIBIT INDEX Each exhibit is listed in this index according to the number assigned to it in the exhibit table set forth in Item 601 of Regulation S-K. The following exhibit is filed as part of this Report: Exhibit No. Description 99.1 Copy of Registrant's news release dated November 21, 2006. Page 4 of 12 Exhibit 99.1 Page 5 of 12 NEWS RELEASE Eaton Vance Corp. The Eaton Vance Building 255 State Street, Boston, MA 02109 (617) 482-8260 Contact: William M. Steul November 21, 2006 FOR IMMEDIATE RELEASE EATON VANCE CORP. REPORT FOR THE THREE MONTHS AND FISCAL YEAR ENDED OCTOBER 31, 2006 Boston, MA Eaton Vance Corp. earned $0.29 per diluted share in the fourth quarter of fiscal 2006, an increase of 7 percent over the $0.27 per diluted share earned in the fourth quarter of fiscal 2005. Fourth quarter earnings were reduced by $0.06 per diluted share because of expenses associated with the early retirement of the Companys long-term debt. The Company earned $1.17 per diluted share in fiscal 2006 compared to $0.99 per diluted share in fiscal 2005, an increase of 18 percent. Assets under management on October 31, 2006 were $128.9 billion, a 19 percent increase over the $108.5 billion of managed assets on October 31, 2005. Total gross sales and other inflows into Eaton Vance funds and separate accounts were $27.1 billion in fiscal 2006 compared to $24.7 billion in fiscal 2005, representing the highest level of gross sales and other inflows in Company history. Long-term fund and separate account net inflows (gross inflows less redemptions and other outflows) were $7.1 billion in fiscal 2006 compared to $9.6 billion in fiscal 2005. Market appreciation added $9.6 billion, money market fund assets increased $3.3 billion and an acquisition of high-net-worth assets contributed $0.4 billion to assets under management in fiscal 2006. Tables 1, 2, 3 and 4 (attached) summarize assets under management and asset flows by investment objective. Fiscal 2006 was another banner year for Eaton Vance, said James B. Hawkes, Chairman and CEO. Total assets under management increased 19 percent to $128.9 billion, after exceeding $100 billion last year for the first time in Company history. Gross sales and inflows of $27.1 billion set a new record. Open-end mutual fund net flows more than doubled. Overall, equity fund assets increased 18 percent, bank loan fund assets increased 19 percent, fixed-income fund assets increased 16 percent and separately managed account assets increased 10 percent. Money market assets increased 13 times. The new assets added in fiscal 2006 should contribute meaningfully to revenue, profit and cash flow in fiscal 2007. Page6 of 12 Eaton Vance experienced net inflows of $1.9 billion in the fourth quarter of fiscal 2006 compared to net inflows of $3.8 billion in the fourth quarter of fiscal 2005. Among the different product categories, open-end fund net inflows increased 121 percent to $1.5 billion and retail managed account net inflows increased 49 percent to $644 million compared to the same period last year. Closed-end fund net inflows were $53 million in the fourth quarter of fiscal 2006 and $1.9 billion in the fourth quarter of fiscal 2005. The Company did not have a closed-end fund offering in the fourth quarter of fiscal 2006 but expects a closed-end fund offering this month to bring in a significant amount of new assets. Institutional and high-net-worth net outflows of $804 million in the fourth quarter resulted primarily from withdrawals from two bank loan separate accounts due to shifts in client asset allocation. As a result of higher average assets under management, revenue in the fourth quarter of fiscal 2006 increased by $29.1 million or 15 percent to $227.3 million compared to revenue in the fourth quarter of fiscal 2005 of $198.1 million. Investment adviser and administration fees increased 17 percent to $157.5 million compared to a 15 percent increase in average assets under management. Despite the higher average assets under management, distribution and underwriter fees were essentially equal in the two quarters because of the continuing shift in sales and assets from class B mutual fund shares to other fund share classes and other managed assets with low or no distribution fees. Service fee revenue increased 23 percent to $33.6 million due to the increase in average fund assets that pay these fees. Other revenue increased 69 percent primarily because of income earned in the fourth quarter of 2006 from consolidated investment companies. Operating expenses increased 13 percent in the fourth quarter of fiscal 2006 to $154.9 million compared to operating expenses of $136.6 million in the fourth quarter of fiscal 2005, reflecting higher compensation, service fee and other expenses. Compensation expense increased 17 percent to $62.7 million because of increases in employee headcount, higher marketing incentive compensation, higher stock-based compensation expense and higher operating income-based bonus accruals. Amortization of deferred sales commissions of $12.9 million in the fourth quarter of fiscal 2006 essentially equaled amortization of deferred sales commissions in the fourth quarter last year, reflecting the decline in class B share assets under management off set by an increase in class C share assets under management. Service fee expense increased 15 percent because of the growth in fund assets retained more than one year. Distribution expense decreased 1 percent primarily because of the absence of closed-end fund sales in the fourth quarter of fiscal 2006. Other expenses increased 39 percent due to increases in fund expenses paid by the Company, and increases in information technology and facilities expenses. Operating income increased 18 percent to $72.4 million and net income increased 2 percent to $38.5 million in the fourth quarter of fiscal 2006, compared to $61.5 million and $37.7 million, respectively, in the fourth quarter of fiscal 2005. Interest income increased 34 percent because of higher interest and dividends earned on cash and short-term investments. Interest expense increased $11.1 million because of one-time costs associated with the retirement of the Companys long-term debt. On August 17, 2006 a subsidiary of the Company completed its redemption of $76.4 million of its zero-coupon exchangeable notes for cash. Note holders were entitled to exchange each note for 28.73 shares of Eaton Vance Corp. non-voting common stock. The premium value of the shares in excess of the accreted value of the notes was $9.8 million, which was paid to note holders in cash and was charged to interest expense in the fiscal fourth quarter. The additional interest expense and write-off of $1.5 million of related debt issuance Page7 of 12 costs reduced fourth quarter net income by $8.1 million and diluted earnings per share by $0.06. Redemption of the notes eliminated all of Eaton Vance Corp.s outstanding long-term debt and reduced its diluted shares outstanding by 3.2 million shares or approximately 2 percent. The effective tax rate, before minority interest and equity in net income of affiliates, was 39 percent in the fourth quarter of fiscal 2006 and 38 percent in the fourth quarter of fiscal 2005. Revenue in fiscal 2006 increased 14 percent to $862.2 million from $753.2 million in fiscal 2005. Fiscal 2006 investment adviser and administration fee revenue increased 18 percent to $594.6 million as a result of the 16 percent increase in average assets under management. Fiscal 2006 distribution and underwriter fee revenue increased 1 percent in fiscal 2006, lower than the rate of asset growth, because of the continuing shift in sales and assets to fund share classes and other managed assets with low or no distribution fees. Service fee revenue increased 17 percent due to the increase in average fund assets that pay service fees. Other revenue declined 31 percent in fiscal 2006 because of an investment company that was no longer consolidated after April 2005. Operating expenses increased 15 percent to $597.2 million in fiscal 2006 from $520.6 million in fiscal 2005 because of higher compensation, marketing, distribution and other expenses. Compensation expense increased 19 percent in fiscal 2006 to $244.6 million due to a 15 percent increase in employee headcount, increases in base salaries, higher sales-based marketing incentive payments, higher stock-based compensation expense and higher operating income-based bonus accruals. Amortization of deferred sales commissions decreased 18 percent in fiscal 2006 compared to fiscal 2005 primarily because of the decline in Class B share assets. Service fee expense increased 11 percent because of the growth in fund assets retained more than one year. Distribution expense increased 13 percent in fiscal 2006 primarily because of higher sales support expense, and higher open-end and closed-end fund distribution expense. Other expenses increased 43 percent in fiscal 2006 primarily because of increased fund expense, information technology and facilities expense and an $8.9 million acceleration of amortization expense to write off intangible assets in the second quarter. Operating income increased 14 percent to $265.0 million in fiscal 2006 from $232.6 million in fiscal 2005. Fiscal year 2006 net income increased 15 percent to $159.4 million. Interest income in fiscal 2006 increased 84 percent to $8.0 million primarily because of higher interest and dividends earned on cash and short-term investments. Interest expense increased $11.4 million, reflecting the aforementioned repurchase of a subsidiarys exchangeable notes in the fourth quarter of fiscal 2006. The Company realized $3.7 million of investment gains in fiscal 2006. Impairment losses on equity investments in collateralized debt funds the Company manages were $0.6 million in fiscal 2006 and $2.1 million in fiscal 2005. The Companys effective tax rate was 39 percent in fiscal 2006 and in fiscal 2005. Cash, cash equivalents and short-term investments were $227.4 million on October 31, 2006 and $274.2 million on October 31, 2005. The Companys strong cash flow in fiscal 2006 enabled it to pay $160.0 million to repurchase and retire 5.8 million shares of its non-voting common stock, $86.2 million to retire its exchangeable long-term debt, representing 3.2 million common share equivalents, and $53.9 million in dividends to its shareholders. There are no outstanding borrowings against the Companys $180.0 million credit facility. Approximately 6.3 million shares remain of the current 8.0 million stock repurchase authorization. Page8 of 12 Eaton Vance Corp., a Boston-based investment management firm, is traded on the New York Stock Exchange under the symbol EV. This news release contains statements that are not historical facts, referred to as forward-looking statements. The Companys actual future results may differ significantly from those stated in any forward-looking statements, depending on factors such as changes in securities or financial markets or general economic conditions, the volume of sales and repurchases of fund shares, the continuation of investment advisory, administration, distribution and service contracts, and other risks discussed from time to time in the Companys filings with the Securities and Exchange Commission. Page9 of 12 Eaton Vance Corp. Summary of Results of Operations (in thousands, except per share amounts) Three Months Ended Twelve Months Ended October October % October October % Change Change Revenue: Investment adviser and administration fees $ 157,456 $ 135,038 17 % $ 594,632 $ 503,085 18 % Distribution and underwriter fees 34,952 34,936 0 140,331 139,043 1 Service fees 33,567 27,391 23 122,805 104,644 17 Other revenue 1,308 774 69 4,426 6,403 (31) Total revenue 227,283 198,139 15 862,194 753,175 14 Expenses: Compensation of officers and employees 62,694 53,752 17 244,620 205,663 19 Amortization of deferred sales commissions 12,880 12,894 (0) 52,048 63,535 (18) Service fee expense 25,677 22,344 15 95,573 86,197 11 Distribution expense 31,262 31,559 (1) 116,741 103,447 13 Other expenses 22,385 16,084 39 88,246 61,726 43 Total expenses 154,898 136,633 13 597,228 520,568 15 Operating Income 72,385 61,506 18 264,966 232,607 14 Other Income/(Expense): Interest income 2,095 1,558 34 8,033 4,354 84 Interest expense (11,470) (365) nm (12,850) (1,464) 778 Gain on investments 78 (236) nm 3,667 38 nm Foreign currency loss (40) (6) 567 (222) (32) 594 Impairment loss on investments - (280) nm (592) (2,120) (72) Income Before Income Taxes, Minority Interest, Equity in Net Income of Affiliates and Cumulative Effect of Change in Accounting Principle 63,048 62,177 1 263,002 233,383 13 Income Taxes (24,794) (23,885) 4 (102,245) (90,871) 13 Minority Interest (1,273) (1,301) (2) (5,103) (5,037) 1 Equity in Net Income of Affiliates, Net of Tax 1,546 704 120 4,349 1,231 253 Net Income Before Cumulative Effect of Change in Accounting Principle 38,527 37,695 2 160,003 138,706 15 Cumulative Effect of Change in Accounting Principle, Net of Tax - - nm (626) - nm Net Income $ 38,527 $ 37,695 2 $ 159,377 $ 138,706 15 Earnings Per Share Before Cumulative Effect of Change in Accounting Principle: Basic $ 0.30 $ 0.29 3 $ 1.25 $ 1.05 19 Diluted $ 0.29 $ 0.27 7 $ 1.18 $ 0.99 19 Earnings Per Share: Basic $ 0.30 $ 0.29 3 $ 1.25 $ 1.05 19 Diluted $ 0.29 $ 0.27 7 $ 1.17 $ 0.99 18 Dividends Declared, Per Share $ 0.12 $ 0.10 20 $ 0.42 $ 0.34 24 Weighted Average Shares Outstanding: Basic 126,434 129,902 (3) 127,807 131,591 (3) Diluted 133,427 138,611 (4) 137,004 140,520 (3) Page10 of 12 Eaton Vance Corp. Balance Sheet (in thousands, except per share figures) October 31, October 31, ASSETS Current Assets: Cash and cash equivalents $ 206,705 $ 146,389 Short-term investments 20,669 127,858 Investment adviser fees and other receivables 94,669 83,868 Other current assets 7,324 10,473 Total current assets 329,367 368,588 Other Assets: Deferred sales commissions 112,314 126,113 Goodwill 96,837 89,634 Other intangible assets, net 34,549 40,644 Long-term investments 73,075 61,766 Equipment and leasehold improvements, net 21,495 12,764 Other assets 558 3,035 Total other assets 338,828 333,956 Total assets $ 668,195 $ 702,544 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accrued compensation $ 80,975 $ 62,880 Accounts payable and accrued expenses 33,660 27,987 Dividend payable 15,187 12,952 Other current liabilities 9,823 12,538 Total current liabilities 139,645 116,357 Long-Term Liabilities: Long-term debt - 75,467 Deferred income taxes 22,520 29,804 Total long-term liabilities 22,520 105,271 Total liabilities 162,165 221,628 Minority interest 9,545 4,620 Commitments and contingencies - - Shareholders' Equity: Common stock, par value $0.00390625 per share: Authorized, 1,280,000 shares Issued, 309,760 shares 1 1 Non-voting common stock, par value $0.00390625 per share: Authorized, 190,720,000 shares Issued, 126,125,717 and 129,243,023 shares, respectively 493 505 Notes receivable from stock option exercises (1,891) (2,741) Accumulated other comprehensive income 4,383 2,566 Retained earnings 493,499 475,965 Total shareholders' equity 496,485 476,296 Total liabilities and shareholders' equity $ 668,195 $ 702,544 Page11 of 12 Table 1 Table 2 Asset Flows (in millions) Assets Under Management Twelve Months Ended October 31, 2006 By Investment Objective (in millions) October 31, October 31, % Assets 10/31/2005 - Beginning of Period $ 108,493 2006 2005 Change Long-term fund sales and inflows 21,219 Equity Funds $ 53,220 $ 45,146 18% Long-term fund redemptions and outflows (13,391) Fixed Income Funds 21,585 18,603 16% Long-term fund net exchanges (53) Bank Loan Funds 19,982 16,816 19% Long-term fund mkt. value change 6,447 Money Market Funds 3,625 278 1204% Institutional and HNW account inflows 2,320 Separate Accounts 30,494 27,650 10% Institutional and HNW account outflows (4,440) Total $ 128,906 $ 108,493 19% Institutional and HNW assets acquired 1 449 Retail managed account inflows 3,556 Retail managed account outflows (2,155) Separate account mkt. value change 3,114 Change in money market funds 3,347 Net change 20,413 Assets 10/31/2006 - End of Period $ 128,906 Table 3 Asset Flows by Investment Objective (in millions) Three Months Ended Twelve Months Ended October 31, October 31, October 31, October 31, 2006 2005 2006 2005 Equity Fund Assets - Beginning of Period $ 49,636 $ 43,509 $ 45,146 $ 36,895 Sales/Inflows 2,092 3,291 7,901 9,678 Redemptions/Outflows (1,330) (1,057) (5,423) (4,301) Exchanges 8 4 2 47 Market Value Change 2,814 (601) 5,594 2,827 Net Change 3,584 1,637 8,074 8,251 Equity Fund Assets - End of Period $ 53,220 $ 45,146 $ 53,220 $ 45,146 Fixed Income Fund Assets - Beginning of Period 20,206 18,451 18,603 17,553 Sales/Inflows 2,007 1,029 6,350 3,699 Redemptions/Outflows (1,092) (602) (3,790) (2,364) Exchanges 29 (15) 22 (54) Market Value Change 435 (260) 400 (231) Net Change 1,379 152 2,982 1,050 Fixed Income Fund Assets - End of Period $ 21,585 $ 18,603 $ 21,585 $ 18,603 Bank Loan Fund Assets - Beginning of Period 19,511 16,430 16,816 15,034 Sales/Inflows 1,422 1,392 6,968 5,223 Redemptions/Outflows (1,083) (914) (4,178) (3,339) Exchanges (35) (10) (77) (41) Market Value Change 167 (82) 453 (61) Net Change 471 386 3,166 1,782 Bank Loan Fund Assets - End of Period $ 19,982 $ 16,816 $ 19,982 $ 16,816 Long-Term Fund Assets - Beginning of Period 89,353 78,390 80,565 69,482 Sales/Inflows 5,521 5,712 21,219 18,600 Redemptions/Outflows (3,505) (2,573) (13,391) (10,004) Exchanges 2 (21) (53) (48) Market Value Change 3,416 (943) 6,447 2,535 Net Change 5,434 2,175 14,222 11,083 Total Long-Term Fund Assets - End of Period $ 94,787 $ 80,565 $ 94,787 $ 80,565 Separate Accounts - Beginning of Period 28,899 27,314 27,650 24,475 Institutional/HNW Account Inflows 590 816 2,320 2,949 Institutional/HNW Account Outflows (1,394) (590) (4,440) (3,587) Institutional and HNW Assets Acquired 1, 2 - 106 449 106 Retail Managed Account Inflows 1,030 811 3,556 3,198 Retail Managed Account Outflows (386) (379) (2,155) (1,553) Separate accounts market value change 1,755 (428) 3,114 2,062 Net Change 1,595 336 2,844 3,175 Separate accounts - End of Period $ 30,494 $ 27,650 $ 30,494 $ 27,650 Money market fund assets - End of Period 3,625 278 3,625 278 Total Assets Under Management - End of Period $ 128,906 $ 108,493 $ 128,906 $ 108,493 Table 4 Long-Term Fund and Separate Account Net Flows (in millions) Three Months Ended Twelve Months Ended October 31, October 31, October 31, October 31, 2006 2005 2006 2005 Long-term funds: Open-end and other funds $ 1,524 $ 689 $ 5,256 $ 2,364 Closed-end funds 53 1,941 323 5,016 Private funds 439 509 2,249 1,216 Institutional/HNW accounts (804) 226 (2,120) (638) Retail managed accounts 644 432 1,401 1,645 Total net flows $ 1,856 $ 3,797 $ 7,109 $ 9,603 1 Voyageur Asset Management acquired by Eaton Vance in December 2005. 2 Weston Asset Management assets acquired by Eaton Vance in August 2005. Page12 of 12
